Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-20-00412-CV

           IN THE INTEREST OF L.A.C., A.I.A.C., S.A.C., and H.A.C., Children

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-00887
                         Honorable Linda Rodriguez, Judge Presiding

     BEFORE JUSTICE ALVAREZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is unable to afford payment of costs; no costs of court are taxed in this appeal.

       SIGNED February 3, 2021.


                                                _____________________________
                                                Patricia O. Alvarez, Justice